Citation Nr: 1803384	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  06-22 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States Marine Corps from March 1978 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

Most recently, in October 2013, the Board denied service connection for schizophrenia.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In September 2014, CAVC granted the Parties' Joint Motion for Remand; vacated the October 2013 Board decision; and remanded the Veteran's appeal to the Board for additional action consistent with the Joint Motion for Remand.  In November 2014, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction for additional evidentiary development.  

In a January 2018 pre-conference conference (PHC), the Veteran's representative agreed to withdraw the request for a hearing on this issue before the Board if the undersigned found evidence warranting entitlement to service connection for schizophrenia based on a review of the record, which has been found based on new evidence of record.  It appears that additional issues are being addressed by the RO, but a January 2018 statement the Veteran's attorney indicated that service connection for schizophrenia would be considered a "full satisfaction" of the Veteran's appeals.

FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his schizophrenia was at least as likely as not incurred in active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for schizophrenia.  After a thorough review of the evidence of record, the Board finds that the Veteran's schizophrenia was at least as likely as not incurred in active duty service.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes the Veteran's present diagnosis of schizophrenia.  The Veteran's service treatment records make no reference to a psychiatric disability or abnormalities.  A March 1978 treatment record states that the Veteran reported having been hit on the left side of the head with a "pugle stick" and thereafter experienced hearing loss.  

A March 2017 psychological evaluation from a private clinical psychologist concluded that the Veteran's schizophrenia was at least as likely as not a result of this injury during his active duty service.  The psychologist noted that the Veteran had "sustained two injuries during basic training including a 'high fall' where he injured his right foot and had 'swelling and severe pain' and he was 'hit [on the left] side of head' with the 'butt of a rifle'" and this head injury led to symptoms of schizophrenia, including auditory hallucinations.  The Veteran was diagnosed with "continuous schizophrenia."  The psychologist reported that head injuries are a well-documented cause of schizophrenia, the kind of which the Veteran suffered in-service.  Evidence of record also reflected consistent reports of auditory hallucinations both in-service and after discharge, including a post-service VA treatment note indicating that persecutory auditory hallucinations contributed to his discharge from service.  The Veteran endorsed reporting his auditory hallucinations to his sergeant, and stated that he was administered medication as a consequence.  Given the evidence of head injury in-service, and the Veteran's reports of subsequent symptomatology, the private clinical psychologist endorsed a nexus between the Veteran's present schizophrenia and his active duty service. 

While the Board acknowledges that there is medical evidence of record contrary to these findings, it assigns substantial probative weight to March 2017 clinical psychologist report.  The psychologist provided a comprehensive review of the Veteran's in-service and post-service treatment records, and afforded appropriate consideration of lay statements of observable symptomatology.  The previous VA examination did not address the causal relationship between head injuries and the development of schizophrenia.  

Accordingly, the preponderance of the probative evidence of record establishes an in-service incurrence of a head injury that at least as likely as not caused the Veteran's present schizophrenia.  Resolving doubt in favor of the Veteran, the Board will grant service connection for schizophrenia.

ORDER

Entitlement to service connection for schizophrenia is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


